Citation Nr: 0117595	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had military service from February 4, 1992 to 
March 13, 1992.  According to Form DD 214 and a February 1992 
Entrance Physical Standard Board Proceeding, her service was 
"uncharacterized" because she "did not meet the procurement 
medical fitness standard of no disability."  With respect to 
eligibility for Department of Veterans Affairs (VA) benefits, 
the veteran's entry-level separation is deemed to be "under 
conditions other than dishonorable."  38 C.F.R. § 3.12(k) 
(2000).  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1992 and subsequent decisions from the Fort 
Harrison, Montana, VA Regional Office (RO) that denied 
entitlement to service connection for a bilateral foot 
disability.  

The February 1996 Board decision remanded the case to obtain 
additional medical records and a VA examination and medical 
opinion.  The August 1997 Board decision remanded the case to 
determine the veteran's current address and to obtain a VA 
examination and medical opinion.  

The veteran changed her name and moved to a residence in the 
jurisdiction of the Oakland, California VARO.  This matter is 
now before the Board for appellate review.  


FINDINGS OF FACT

1.  A bilateral foot disability clearly and unmistakably 
preexisted the veteran's entrance into service.

2.  The increase in severity of the preexisting bilateral 
foot disability during service represented no more than the 
natural progress of the disability.  

CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and her representative contend that service 
connection is in order based upon a theory of aggravation of 
a preexisting disorder.  After childhood surgeries to repair 
bilateral accessory navicular, the veteran contends that she 
participated in high school sports, including cross-country 
running, and that she went for years without feet problems.  
She contends that marching in boots and other physical 
activities during a total of thirty-nine days of service 
caused her old bilateral foot disability to return.  After 
service, the veteran told several private examiners that she 
received a medical discharge from service due to bilateral 
feet problems.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained the available service medical 
records and medical records from the identified health care 
providers.  Pursuant to the February 1996 Board remand, the 
National Personnel Records Center reported in August 1996 
that all service medical records had been furnished to the 
RO.  The veteran received a VA examination, filed lay 
statements with the RO, and provided sworn testimony at a 
regional office hearing.  The RO's April 1992 and April 1996 
letters to the veteran, the December 1992, September 1993, 
and February 1994 rating decisions, the May 1993, October 
1993, and November 2000 statements of the case, and the 
February 1996 and August 1997 Board remands informed the 
veteran of the evidence needed to substantiate her claim.  
Since the veteran was informed of the evidence needed to 
substantiate her claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  To establish service 
connection, the veteran must present medical evidence of a 
current bilateral foot disability, of incurrence or 
aggravation of a bilateral foot disability in service, and of 
a nexus between the in-service bilateral foot disability and 
the current disability.  See Epps v. Brown, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  

Certainly, the medical evidence indicates that the veteran 
has a current bilateral foot disability.  A valid claim 
requires proof of a present disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The September 1998 VA diagnosis 
was bilateral pes planus of the feet with chronic plantar 
fasciitis, status post partial navicular resections 
bilaterally.  

The veteran will receive the benefit of the doubt as to 
whether the evidence shows in-service treatment for a 
bilateral foot disability.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran told several post-service examiners that 
she received a medical discharge for a bilateral foot 
disability.  In June 1992, a private examiner stated that he 
first examined the veteran on March 18, 1992, just five days 
after her discharge from service.  On that day, she wore 
flexible casts on both feet, which she claimed that she had 
received at Fort Jackson just two days before her discharge 
from service.  Pursuant to a February 1996 Board remand, the 
National Personnel Records Center confirmed in August 1996 
that all available service medical records had been forwarded 
to the RO.  Unfortunately, the available service medical 
records include no documentation of in-service treatment, 
diagnosis, or complaint of a bilateral foot disability.  
Although the veteran reported a history of foot trouble at 
the October 1991 induction examination, her feet were deemed 
normal at the beginning of service, and the February 1992 
Entrance Physical Standards Board recommended a medical 
discharge for chronic strain of the right side 
trapezius/rhomboid.  The February 1992 record is the sole 
service medical record pertinent to foot problems.  Given 
that this record documents a chronic foot problem for which 
service separation was recommended, the veteran will receive 
the benefit of the doubt because the evidence is in 
approximate balance for and against a finding of in-service 
treatment for a bilateral foot disability.  

The veteran's feet were presumed sound at the beginning of 
active service because her lower extremities were deemed 
normal at the October 1991 enlistment examination.  A veteran 
is presumed to be in sound condition when accepted for 
service, with the exception of disorders noted at the time of 
entrance into service unless clear and unmistakable (obvious 
and manifest) evidence demonstrates that the disease or 
injury existed prior to service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2000).  The standard of proof 
for rebutting the presumption of soundness is not merely 
evidence that is cogent and compelling, i.e., a sufficient 
showing, but evidence that is clear and unmistakable, i.e., 
undebatable.  Vanerson v. West, 12 Vet. App. 254, 261 (1999).  

In this case, however, the presumption of soundness at the 
veteran's acceptance into service is rebutted because pre-
service private medical records, including a January 1985 
clinic record, show a history of bilateral accessory 
navicular since age eleven.  The veteran had surgical removal 
of a portion of the left foot bone for treatment of 
symptomatic accessory tarsal navicular at age eleven in 
December 1981 and excision of the accessory navicular bone of 
the right foot at age fourteen in May 1985.  She reported 
continuing right foot pain at age seventeen in December 1987 
and January 1988.  Moreover, at the October 1991 enlistment 
examination, surgical scars were noted on both ankles and the 
veteran reported a history of foot trouble.  In September 
1998 and March 2000, two VA examiners opined that the veteran 
had a congenital abnormality of the navicular bone 
bilaterally.  Consistent with these opinions is the February 
1992 finding prior to service discharge that the chronic 
strain of the trapezius/rhomboid on the right side existed 
prior to service.  Given the medical records that show pre-
service foot problems and the medical opinions that confirm 
that a bilateral foot disability preexisted service, the 
Board finds that a bilateral foot disability clearly and 
unmistakably preexisted the veteran's entrance into service.  

Since the Board finds that a bilateral foot disorder 
preexisted service, the Board must next determine whether 
such disorder was aggravated by service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has found that this 
presumption of aggravation applies where there is a worsening 
of the disability regardless of whether the degree of 
worsening was enough to warrant compensation; and that the 
veteran need not show a specific link between his in-service 
activity and the deterioration of his pre-service disability.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993).  It is the Secretary's burden 
to rebut the presumption of in-service aggravation.  See 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  

The Board finds that the presumption of aggravation applies 
in this case because the veteran received treatment for her 
bilateral foot disability two days prior to her discharge 
from service and her separation from service was recommended 
due to foot problems.  In general, congenital or 
developmental defects, such as the veteran's congenital 
abnormality of the navicular bone bilaterally, are normally 
excluded from consideration for service connection because 
they are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c) (2000).  
Entitlement to service connection for a congenital disorder 
may be allowed, however, if the congenital disorder initially 
became manifest in service but progresses during service at a 
greater rate than normally expected.  VAOPGCPREC 67-90 (July 
18, 1990).  

The Board also finds that the presumption of aggravation is 
rebutted because the medical evidence includes clear and 
unmistakable evidence that the congenital abnormality of the 
navicular bone bilaterally progressed during service at no 
more than the natural progress of the disability.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2000).  Initially, the 
February 1992 report associated with the standards board 
contains a conclusion that the foot disorder that preexisted 
service was not "permanently service aggravated."  In 
September 1998, a VA examiner reviewed the veteran's medical 
records, examined the veteran, and opined that her congenital 
abnormality of the navicular bone bilaterally demonstrated 
the natural progression of an underlying disease that 
preexisted military duty.  It was pointed out that there was 
no discrete injurious event which would lead to aggravation 
or unusual acceleration of the prior pathologic condition.  
In March 2000, a second VA examiner reviewed the veteran's 
medical records, viewed the September 1998 x-ray of the 
navicular tarsal joints, and separately opined that the 
veteran's congenital abnormality demonstrated no more than 
the natural progress of the disability.  The claims folder 
also includes no medical opinions to the contrary.  

Although a March 1994 private examiner noted the veteran's 
history of medial arch pain and loss of arch after vigorous 
athletic events in boot camp, a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  Grover v. West, 12 Vet. App. 112 
(1999); LeShore v. Brown, 8 Vet. App. 406 (1995).  Otherwise, 
the record shows that the veteran sought treatment shortly 
after service, and a statement dated in June 1992 from that 
examiner is of record.  However, there is no opinion as to 
etiology from this examiner.  The Board further observes that 
the veteran and her representative are lay persons who are 
not competent to render a medical opinion relating a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the opinions provided from the VA examiners, in 
conjunction with the report from the Entrance Physical 
Standards Board, are found to outweigh the March 1994 and 
June 1992 medical evidence.  That is, unlike the March 1994 
doctor who had only history on which to rely, the VA 
examiners had the benefit of providing an opinion as to 
aggravation following a physical examination and records 
review.  See Owens v. Brown, 7 Vet. App. 429 (1995) (the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).  The June 
1992 doctor, while documenting pertinent treatment proximate 
to the time of discharge, did not opine as to the ultimate 
issue in this case.  For the foregoing reasons, entitlement 
to service connection for a bilateral foot disability must be 
denied because a preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

